DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 13 is objected to because of the following informalities:  the claim lacks the proper punctuation at the end of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  1-3, 6, 8, 10, 11, 14 and 16  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Presler US 2010/011489 in view of Hanlon et al. US 2010/0328493 further in view of Foote et al. US 7,015,954.
As to claim 1, Presler teaches a system, comprising: a central processing unit (CPU); [abstract; fig. 1; fig. 7; ¶ 0042; ¶ 0099] a graphic processing unit (GPU); [fig. 1; fig. 7; ¶ 0027; ¶ 0099] a high definition (HD) imager; [fig. 1; fig. 7; ¶ 0027; ¶ 0099] a memory element storing instructions; [fig. 1; fig. 7; ¶ 0042-0043; ¶ 0050; ¶ 0099] the GPU in response to executing instructions in the memory element configured to: receive video data in real time from a plurality of cameras; [fig. 1; fig. 7; fig. 11; ¶ 0029-0039; ¶ 0114] and encode the stitched video data at a quality level that is commensurate with a current processing load on the CPU. [¶ 0025; ¶ 0030-0031; ¶ 0057; ¶ 0067; ¶ 0101]
Presler teaches image transmission via a high speed serial transmission. [¶ 0071] Presler does not explicitly teach a bus controller communicatively coupled to the CPU, the GPU, the memory element and the HD imager; stitch the video data together in real-time to provide at least 180 degrees of view.
Hanlon teaches a bus controller communicatively coupled to the CPU, the GPU, the memory element and the HD imager. [fig. 2; ¶ 0014; ¶ 0017; ¶ 0027]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the serial bus teachings of Hanlon with the teachings of Presler allowing improved transmission rate and image quality.
Presler (modified by Hanlon) does not explicitly teach stitch the video data together in real-time to provide at least 180 degrees of view.
Foote teaches stitch the video data together in real-time to provide at least 180 degrees of view. [col. 7 lines 30-35; col. 18 lines 27-50]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Foote with the teachings of Presler (modified by Hanlon) allowing improved presentation of captured image data.
As to claim 2, Presler (modified by Hanlon and Foote), using the motivation above, teaches the limitations of claim 1. Presler teaches wherein the GPU identifies the CPU load at intervals and adjusts the quality level of the encoding accordingly. [figs. 11-12; ¶ 0053-0054; ¶ 0115]
As to claim 3, Presler (modified by Hanlon and Foote), using the motivation above, teaches the limitations of claim 2. Presler teaches wherein the GPU further transmits the encoded video to a computer system over a network. [fig. 1; fig. 7; figs. 11-12; ¶ 0062; ¶ 0102; ¶ 0115]
As to claim 6, Presler (modified by Hanlon and Foote), using the motivation above, teaches the limitations of claim 2. Presler teaches wherein the GPU performs video analytics. [fig. 1; ¶ 0044; ¶ 0053; ¶ 0056]
As to claim 8, Presler (modified by Hanlon and Foote), using the motivation above, teaches the limitations of claim 2. Presler teaches wherein the GPU generates metadata for the video data to create content-aware video. [¶ 0025; ¶ 0036-0039;  ¶ 0041]
As to claim 10, Presler (modified by Hanlon and Foote), using the motivation above, teaches the limitations of claim 1. Presler teaches further comprising the GPU identifying a CPU load at intervals and adjusts the quality level of the encoding accordingly. [figs. 11-12; ¶ 0053-0054; ¶ 0115]
As to claim 11, Presler (modified by Hanlon and Foote), using the motivation above, teaches the limitations of claim 1. Presler teaches further comprising the GPU transmitting the encoded video to a computer system over a network. [fig. 1; fig. 7; figs. 11-12; ¶ 0062; ¶ 0102; ¶ 0115]
As to claim 14, Presler (modified by Hanlon and Foote), using the motivation above, teaches the limitations of claim 1. Presler teaches further comprising the GPU performing video analytics. [fig. 1; ¶ 0044; ¶ 0053; ¶ 0056]
As to claim 16, Presler (modified by Hanlon and Foote), using the motivation above, teaches the limitations of claim 1. Presler teaches further comprising the GPU generating metadata for the video data to create content-aware video. [¶ 0025; ¶ 0036-0039;  ¶ 0041]

Claim  9  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Presler US 2010/011489 in view of Foote et al. US 7,015,954.
As to claim 9, Presler teaches a method of processing video data, comprising: a graphic processing unit (GPU) receiving video data in real time from a plurality of cameras; [fig. 1; fig. 7; ¶ 0027; ¶ 0099] and the GPU encoding the stitched video data at a quality level that is commensurate with a current processing load on a central processing unit (CPU). [¶ 0025; ¶ 0030-0031; ¶ 0057; ¶ 0067; ¶ 0101]
Presler teaches image transmission via a high speed serial transmission. [¶ 0071] Presler does not explicitly teach the GPU stitching the video data together in real-time to provide at least 180 degrees of view.
Foote teaches the GPU stitching the video data together in real-time to provide at least 180 degrees of view. [col. 7 lines 30-35; col. 18 lines 27-50]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Foote with the teachings of Presler allowing improved presentation of captured image data.

Claims  4-5, 7, 12-13 and 15  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Presler US 2010/011489 in view of  Hanlon et al. US 2010/0328493 in view of  Foote et al. US 7,015,954 further in view of  Schmit et al. US 2009/0060032.
As to claim 4, Presler (modified by Hanlon and Foote), using the motivation above, teaches the limitations of claim 2.
Presler (modified by Hanlon and Foote) does not explicitly teach wherein the GPU encodes the stitched video data using scalable video coding (SVC).
Schmit teaches wherein the GPU encodes the stitched video data using scalable video coding (SVC). [abstract; fig. 3; ¶ 0024-0027]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Schmit with the teachings of Presler (modified by Hanlon and Foote) allowing improved transmission rate and image quality.
As to claim 5, Presler (modified by Hanlon and Foote), using the motivation above, teaches the limitations of claim 2. 
Presler (modified by Hanlon and Foote) does not explicitly teach wherein the GPU encodes the stitched video data using advanced video coding (AVC).
Schmit teaches wherein the GPU encodes the stitched video data using advanced video coding (AVC). [abstract; fig. 3; ¶ 0024-0025]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Schmit with the teachings of Presler (modified by Hanlon and Foote) allowing improved transmission rate and image quality.
As to claim 7, Presler (modified by Hanlon and Foote), using the motivation above, teaches the limitations of claim 2. 
Presler (modified by Hanlon and Foote) does not explicitly teach wherein the GPU performs H.264 encoding.
Schmit teaches wherein the GPU performs H.264 encoding. [abstract; fig. 3; ¶ 0024-0025]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Schmit with the teachings of Presler (modified by Hanlon and Foote) allowing for image compression.
As to claim 12, Presler (modified by Hanlon and Foote), using the motivation above, teaches the limitations of claim 1. 
Presler (modified by Hanlon and Foote) does not explicitly teach the GPU encoding the stitched video data using scalable video coding (SVC).
Schmit teaches the GPU encoding the stitched video data using scalable video coding (SVC). [abstract; fig. 3; ¶ 0024-0027]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Schmit with the teachings of Presler (modified by Hanlon and Foote) allowing improved transmission rate and image quality.
As to claim 13, Presler (modified by Hanlon and Foote), using the motivation above, teaches the limitations of claim 1.  
Presler (modified by Hanlon and Foote) does not explicitly teach the GPU encoding the stitched video data using advanced video coding (AVC).
Schmit teaches the GPU encoding the stitched video data using advanced video coding (AVC). [abstract; fig. 3; ¶ 0024-0025]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Schmit with the teachings of Presler (modified by Hanlon and Foote) allowing improved transmission rate and image quality.
As to claim 15, Presler (modified by Hanlon and Foote), using the motivation above, teaches the limitations of claim 1.
Presler (modified by Hanlon and Foote) does not explicitly teach the GPU performing H.264 encoding.
Schmit teaches the GPU performing H.264 encoding. [abstract; fig. 3; ¶ 0024-0025]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Schmit with the teachings of Presler (modified by Hanlon and Foote) allowing for image compression.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483